 



Exhibit 10.27

SHARE DEAL

agreed by and between



•   Knowles Intermediate Holding Inc., reg.no.FEIN 36-4310897, with its seat of
business in Itasca, incorporated, 1151 Maplewood Drive, USA-Itasca, 60143
Illinois, hereinafter referred to as “Seller”

and



•   FM Electronics-Holding GmbH, FN 237489 z FB Salzburg, with its seat of
business in 5020 Salzburg, Nonntaler Hauptstraße 44, and   •   WEHA Holding
GmbH, FN 39594 b FB Salzburg, with its seat of business in 5020 Salzburg,
Nonntaler Hauptstraße 44 both hereinafter referred to as “Buyers”

Seller and Buyer collectively referred to as “Parties”

as follows:

I. SUBJECT MATTER



1.   “RUWIDO Austria Gesellschaft m.b.H.” with its seat of business in A-5202
Neumarkt am Wallersee is registered with a share capital of ATS 500.000,— (in
words: Austrian Schillings five hundred thousand) at the corporation register
Salzburg under the reg.no FN 50621 v.   2.   The Seller is owner of 100 % of the
share capital of this Company.   3.   Subject Matter of this Contract is the
assignment of the above mentioned shares of the Company from the Seller to the
Buyers.

29



--------------------------------------------------------------------------------



 



II. DEFINITIONS



•   Seller:       Seller is the, under the reg.no. FEIN 36-4310897 registered,
Knowles Intermediate Holding Inc., with its seat of business in Itasca,
incorporated, 1151 Maplewood Drive, USA-Itasca, 60143 Illinois; the Seller
declares to be duly authorized to close this Share Deal through its authorized
representatives.   •   Buyer: Buyers are the following, at the corporation
register Salzburg registered



  •   FM Electronics-Holding GmbH, FN 237489 z FB Salzburg, 5020 Salzburg,
Nonntaler Hauptstraße 44     •   WEHA Holding GmbH, FN 39594 b FB Salzburg, 5020
Salzburg, Nonntaler Hauptstraße 44.         The Buyers declare to be duly
authorized to close this Share Deal through its authorized representatives and
that the necessary approvals of the companies bodies exist.



•   The Company       RUWIDO Austria Gesellschaft m.b.H. is registered under the
reg.no. FN 50621 v having its seat of business in 5202 Neumarkt am Wallersee.
The partnership agreement is dated with 16.4.1969 and has been subject to
alterations several times, the last time with resolve of the general meeting of
13.4.1987. This Company has been merged as the overtaking company with RUWIDO
Austria Produktions- und Betriebsgesellschaft m.b.H., Neumarkt am Wallersee (HRB
1998). Moreover the Company overtook the assets of the RUWIDO Austria
Gesellschaft m.b.H. & Co (FN 26026 z) under the provisions of the contribution
agreement of 1.9.2000 in accordance to § 142 HGB.   •   Affiliates The Company
is



  •   the sole commanditaire of ruwido electronics-Entwicklungs- und Vertriebs-
GmbH & Co KG, HRA 69860 AG München, Höhenkirchen, Landkreis München and     •  
the sole share holder of ruwido elektronics-Entwicklungs- und
Vertriebs-Verwaltungs GmbH, HRB 80261 AG München, whereby this company is the
complementary of ruwido electronics-Entwicklungs- und Vertriebs- GmbH & Co KG.



    Apart from that the Company does not own shares of other companies and it
does not have any affiliated or participating companies.   •   Subject Matter  
    Subject Matter of this agreement is the share of the Company owned by the
Seller which share corresponds to the fully paid in share capital of ATS
500.000,—.   •   Enterprise:       Is the enterprise operated by the Company
(production and marketing in the electronic industry).   •   Bookkeeping and
Accounting Records:       Are the bookkeeping records of the Company.   •  
Approved Balance Sheet       The approved balance sheets of the Companies
business years to the 31.12.2000, 31.12.2001 and 31.12.2002.   •   Contract    
  This share deal including all attached appendices and including all — from the
Parties signed — alterations thereto.   •   Fiduciary       Attorney at Law
Dr. Wilfried Haslauer, 5020 Salzburg, Nonntaler Hauptstraße 44.

30



--------------------------------------------------------------------------------



 





•   Drafter       Attorney at Law Dr. Wilfried Haslauer, 5020 Salzburg,
Nonntaler Hauptstraße 44 who was charged with the drafting of this Contract by
the Buyers and who intervenes exclusively in their interest   •   Appointed Day
The day on which the equitable ownership of the contractual share vests in the
Seller, which day is the day of signing this contract.   •   Appendices:

      Appendix VII./1:   Annual Financial Statement 2000, 2001 and 2002
Appendix VII./4.5:   Certificate of Registration Appendix VII./6:   Service
Agreement

III. ASSIGNMENT

The Seller herewith assigns to the conditions of this Contract with effect to
the Appointed Day



•   to the Buyer FM Electronics-Holding GmbH his share of the Company which
share correspond to the fully paid in share capital of ATS 495.000,— (Euro
35.973,05)   •   to the Buyer WEHA Holding GmbH his share of the Company which
share correspond to the fully paid in share capital of ATS 5.000,— (Euro 363,36)
 

and the each Buyer declares the acceptance.

IV. ASSIGNMENT PRICE



1.   Assignment Price       The Parties agree as an total assignment price for
the Subject Matter an amount of US $ 100.000,— (in words: US-Dollar one hundred
thousand); whereby



  •   the Buyer FM Electronics-Holding GmbH has to pay the assignment price of
US$99.000,—     •   the Buyer WEHA Holding GmbH has to pay the assignment price
of US$1.000,—.



2.   Increase of Assignment Price In the case that FM Electronics-Holding GmbH
or a legal successor resells the Subject Matter or sells Ruwido’s business under
an asset deal within a period of 24 month after signing of this Agreement, the
assignment price to be paid by FM Electronics-Holding GmbH is increased for 50 %
of the difference between the agreed assignment price of US$ 100.000,00 (in
words US Dollar one hundred thousand) and the surplus amount; this part of the
surplus amount has to be paid to the Seller within 4 weeks after Buyers receipt
of the surplus amount. In case of default with the payment for more than 3 bank
days FM Electronics-Holding GmbH is liable to pay interests of 3 % exceeding the
3 month EURIBOR per year, minimum 8 % per year on the outstanding amount.
Additionally FM Electronics-Holding GmbH or a legal successor is obliged to
present all documents on the further share or asset deal that take place within
the above mentioned 24 month period to the Seller .   3.   Maturity

31



--------------------------------------------------------------------------------



 





    The Assignment Price has been transferred by the Buyers to and the trust
account of the mutually appointed Fiduciary at the Salzburger
Landeshypothekenbank AG with the Account Number 124449, BLZ 55000, has received
the assignment price one day prior to the mutual signing of the Contract.   4.  
Bank Expenses and Interest The bank expenses in connection with the transferral
to the trust account have to be born by the Buyers; transferrals from the trust
account to the receiver of payments have to be born by the respective receiver.
The Seller is entitled to receive the accrued interests on the trust account.  
5.   Basis of the assignment price: The assignment price represents the value of
the Subject Matter and bases on the declarations and confirmations of the Seller
in accordance to this Contract.

32



--------------------------------------------------------------------------------



 



V. TRUST PROVISIONS



1.   Trust Order       The Fiduciary is ordered unilaterally irrevocably to
process the trust order as follows:       The Fiduciary is entitled and
obligated to transfer the trust inclusive the interest thereof after the legally
binding signing of this Contract by the Parties and without undue delay to the
Sellers bank account at the Bank of America, account name KELLC Special Account,
Nr. 86663-01769, SWIFT Code BOFAUS44, ABA# 071000039.   2.   Trust Revision    
  Due to the fact that the Fiduciary is member of Trust Revision of the
Salzburger Rechtsanwaltskammer (Salzburg Chamber of Attorneys; Salzburg Bar) and
the respective insurance coverage, the Parties absolve the Fiduciary from his
confidentiality obligation towards the revisers of the Salzburger
Rechtsanwaltskammer.   3.   Costs The accruing costs in connection with the
processing of the trust are born by the Seller.

VI. TRANSFER OF TITLE AND APPOINTED DAY



1.   Transfer of Title:       The title in the assignment price is transferred
to the Seller with receipt of the assignment price (trust) at the trust account
of the Fiduciary; with Fiduciaries receipt of the trust at the trust account the
Buyers debts are settled.       Correspondingly the title in the Companies share
is transferred to the Buyers with the transferral of the above mentioned trust
to the Fiduciaries trust account and the mutual signing of this Contract in
notarized form.       The described transfer of title is also relevant for the
transfer of profit and advantages, encumbrances, risks and dangers, as far as
not agreed otherwise in this Contract.   2.   Appointed Day       Appointed Day
for the transfer of equitable ownership in the Subject Matter is the day of
signing this contract.

33



--------------------------------------------------------------------------------



 



VII. REPRESENTATION AND WARRANTIES



1.   Underlying Basis of the Contract       The Buyers acquires the Subject
Matter on the basis of



  •   the Sellers confirmations in this Contract,     •   the knowledge of the
Buyer FM Electronics-Holding GmbH in person of his managing director Ferdinand
Maier, born 26.6.1960, who is on his part autonomous managing director of the
Company since 1993 04 29,     •   the annual financial statements of the years
2000, 2001 and 2002 (Appendix VII./1)     •   on basis of the Sellers herewith
given legally binding commitment, that he will not advance or raise his claim
against the Company which claim is to the 31.5.2003 US$ 1.349.867,42 (in its
accounts indicated as debts due to affiliated companies) and that the Seller
will abandon this claim. It is agreed that the payments effected by the Company
in 2003 against this company loan ( 27.03.2003 US$ 1,000.000,—; 15.04.2003 US$
200.000,—) are already taken into account in regard to before mentioned net
claim. The Company and Buyers are not entitled to reclaim these payments.     •
  Except the above declarations the Seller also declares that the available
reserves and the profit with respect to the business report to the 31.12.2002
and to the available reserves and the profit to the 29.7.2003, were not and will
not be drawn from the Company and will not be distributed to the Seller but will
remain in the Company and will be attributed to the new shareholders.



2.   Due Diligence:       Due to the knowledge of the Buyer, FM
Electronics-Holding GmbH, in person of his managing director Ferdinand Maier,
born on 26.6.1960, who is on his part managing director of the Company and who
leads the enterprise, the Buyers declare to waive an extensive financial and
legal Due Diligence.       This waiver is under the condition that the other
managing directors of the Company, John J. Zei, born on 17.8.1944, Steven D.
Petersen, born on 11.8.1958 and James H. Moyle , born on 1.8.1952, who are
assignable to the Seller, have not and will not act as representatives of the
Company until the date of signing this Contract and thereafter.       Moreover
the Seller gives the declarations according to this section VII. 2. of this
Contract and represents, and warrants, guarantees and is liable that this
declaration is true and accurate.

34



--------------------------------------------------------------------------------



 





3.   Title in the Subject Matter: The Seller is the sole and unrestricted owner
of title in the Subject Matter. The Subject Matter will be transferred free from
encumbrances or rights of third parties (particularly liens or equitable
mortgages). Compulsory voting or profit surrendering agreements do not exist.
The Seller is in no other way restricted in assigning the Subject Matter.
Moreover third parties do not have any rights to maintain the Subject Matter
beforehand (preemtive- or pick up rights, options).   4.   Rights resulting out
of the Subject Matter:

      4.1   The Companies share capital is fully paid in. Obligations in
connection with the Subject Matter for additional payments or the acceptance of
increases of the share capital do not exist. Neither in a open nor in a covered
form share capital has been paid back. Moreover neither available reserves nor
profit, as declared in the balance sheet to the 31.12.2002, has been paid to the
Seller. 4.2   The rights, existing on the one hand by law and on the other hand
by the partnership agreement of 13.4.1987, connected with the Subject Matter,
particularly the voting right, the profit distribution right as well as the
right of pro rata take over of capital gains, vest in the Buyers together with
the Subject Matter and the sole and unrestricted right to dispose with the
Subject Matter. Payments on account of future profits are not made to the
Seller. The Buyers are familiar with the partnership agreement as amended on
13.4.1987. 4.3   Since the resolve of the general meeting of 13.4.1987 wherein
the partnership agreement of the Company has been changed, no resolves of the
general meeting where made that influence the rights and duties in connection
with the Subject Matter. 4.4   Connected with the Subject Matter is a share of
100 %. Besides the capital that is declared as the share capital in the amount
of ATS 500.000,— and possible available and bound reserves, which are declared
in the balance sheet, the Company does not own economic capital (equity).
Particularly the Company did not grant any participating bonds or certificates
and no other rights which could give third parties the rights to take over
shares of the Company; secret partnerships have not been entered neither
actively nor passively. The Companies outside capital grants the relevant
creditors the exclusive right of interests and back payment independently from
the Companies profit. 4.5   To the date of signing the Contract the entries in
the actual copy of the corporation register (Appendix VII./4.5) are accurate and
complete. The assignment of the Subject Matter is not subject to a third parties
accordance proviso. 4.6   The Sellers representatives declare to be duly
authorized to sign this Contract and they do not act under certain accordance
provisions of their companies bodies.



5.   Managing Directors:       With the effectivity of this Contract the
managing directors John J. Zei, Steven D. Petersen and James H. Moyle are
recalled as managing directors; they do not have any claims against the Company
in respect of current salaries or other claims resulting out of the termination
of their function as managing directors, they did not close any employment
agreements with the Company. Additional (oral/written) agreements between the
Company and the managing directors do not exist which could financially encumber
the Company.       The Buyers are aware of the claims of the managing director
Ferdinand Maier, born on 26.6.1960.

35



--------------------------------------------------------------------------------



 





    The Seller again declares, that the before mentioned managing directors,
John J. Zei, Steven D. Petersen and James H. Moyle, did not enter any
undertakings that would confront the Company with claims that are unknown by the
Buyers.   6.   Organisation and IT-Infrastructure       Seller will



  •   take care that the Company has the right to use the Oracle license and/or
will provide the necessary services equal to this until 31.12.2005 free of
charge     •   grant the Buyers the right to use the server and Seller’s
IT-Infrastructure which is established at the seat of Sellers business until
this date without additional license payments and cost under the terms and
conditions set forth in the Service Agreement (Appendix VII./6).



    For the period after the 31.12.2005 the Company will take care about a
separate IT-Solution.   7.   Distribution of Profit       The commercial result
of the Company for the business year 2002 has been carried forward to new
account according to the resolve of the Company from 24.6.2003, wherein the
annual financial statement has been fixed also; therefrom aberrant resolves have
not been made.   8.   Employees:       The Buyers are aware of the employees of
the Company and their contractual claims. The Seller will take over the
employees Ralf ALBERT and Bert ZINSERLING as their direct employees by 30.9.2003
inclusive their open claims resulting from their employment to the Company and
also resulting from the termination of this employment. If those employees have
not been taken over in a direct employment by the Seller by 30.9.2003, the
Buyers will order the managing director of the Company to cancel the employment
agreements. Seller will bear all the costs resulting from salary claims and
claims resulting out of the cancellation of the employment agreements of Ralf
ALBERT and Bert ZINSERLING accruing after the appointed day and the Seller will
hold the Company insofar harmless.   9.   Debts towards Banks       The Buyer FM
Electronics-Holding GmbH will take care that the banks do not claim the Seller
in respect of debts of the Company. Buyers will indemnify Seller against such
claims. The Seller states that he did not give any offers or declarations of
liability and that he did not enter or give any offers of joint liabilities, and
did not issue any comfort letters or offers therefore.

VIII. LEGAL CONSEQUENCE



1.   If Sellers confirmations and declarations are not in correspondence with
the real facts, the Seller is obligated to undertake such actions that the
Buyers are deemed in the situation as if the respective declarations would
correspond to the real facts. The Sellers do not warrant beyond. To establish
the agreed status the Buyers are — under consideration of the limitation of
liability set forth in clause VIII./2. — entitled to claim from the Seller the
respective action in favour of the Company or the Buyers;   2.   Buyers claims
towards the Seller with respect to representations and warranties and the
Service Agreement (VII./6.) are limited in the aggregate to the amount of the
assignment price (US$ 100.000).

36



--------------------------------------------------------------------------------



 





3.   Claims have to be asserted within 18 month from the 31.12.2002, no matter
which claim it is (warranty or liability). In case of payment obligations of
taxes, customers, levies, excise duties and compulsory contributions, which
payments originate from tax audits in respect of periods prior to the date of
signing this Contract, the Seller will bear the accrued costs and the claim may
be asserted within 18 month in the final ruling of the respective procedure.    
  Buyers have to inform Seller of such tax audits. Seller is entitled to
represent himself in such a tax audit and to defend the alleged claims with
assistance of his tax or legal advisors, for whom he bears the costs.

IX. MISCELLANEOUS



1.   Expenses       The Seller will bear and pay back to the Buyers the
reasonable costs in connection with the authorization, drafting and execution of
this Contract and the therein contained business independent of the signing of
the Contract, inclusive all duties taxes and reasonable expenses for legal and
economic advice (lawyers, accountants, banks, investment banks, bookkeeper) and
other representatives and advisers   2.   Capital Transfer Tax       Accruing
capital transfer tax in connection with this Contract has to be born by the
Buyers; accruing income tax in connection with this Contract has to be born by
the Seller;   3.   Severability       The provisions of this Contract are
severable, and the unenforceability of any provision of this Contract shall not
affect the enforceability of the remainder of this Contract. The parties
acknowledge that it is their intention that if any provision of this Contract is
determined by a court to be unenforceable as drafted, that provision should be
construed in a manner designed to effectuate the purpose of that provision to
the greatest extent possible under applicable law.   4.   Language of the
Contract       The Contract is established and signed in German and English
language. If deviations or misinterpretations between the to languages occur the
German version of the Contract prevails.   5.   Written Form       Changes and
alterations to this Contract have to done in written form. Oral agreements do
not exist.   6.   Affirmations       The Parties declare to each other that they
will undertake all necessary actions and provide all necessary documents that
are essential and necessary for the execution of this Contract.       Parties
waive their right for avoidance of this contract if the received value is less
than half the value of the transferred good.   7.   Joint Liability       The
Buyers do not have a joint liability against each other according to claims from
the Seller in connection with this Contract.   8.   Law       The Contract shall
be subject to and construed and interpreted in accordance with Austrian Law. The
Parties declare, that the provisions of the HGB regarding the mercantile
business apply to this Contract. The Buyers do not have the obligation to give
immediate notice of defect. The UN treaty for the international sale of goods
does not apply to this Contract.

37



--------------------------------------------------------------------------------



 





9.   Place of Jurisdiction       Disputes — also with respect to the validity of
the Contract — and claims arising out of this Contract shall be subject to the
exclusive jurisdiction of an arbitration tribunal that has to be established in
accordance with the provisions of the Schiedsordnung der Salzburger
Rechtsanwltskammer (arbitration procedure of the Salzburg Chamber of Attorneys;
Salzburg Bar).       The Parties agree that a judgment based on an arbitral
award may be entered and enforced by any court of competent jurisdiction.

      As witness thereof:       The Seller:   The Buyers:   Salzburg, July 29th
2003   Salzburg, July 29th 2003    


--------------------------------------------------------------------------------

Knowles Intermediate Holding Inc    


--------------------------------------------------------------------------------

FM Electronics-Holding GmbH (in foundation)       Salzburg, July 29th 2003      
 


--------------------------------------------------------------------------------

WEHA Holding GmbH

38